Holmes, J.,
dissenting. The University of Toledo Foundation, a private nonprofit corporation that is not supported by any public funds, handles or controls no public funds, has no public employees, or public payroll, has no members of the University of Toledo (“university”) upon its staff, has no members of the university on its board of trustees, apparently has no direct or interlocking controls by and between itself and the university, and has no purpose in its existence other than receiving, holding, investing and administering property and disbursing funds for the benefit of the university, is not a “public office” pursuant to R.C. 149.011(A).
The purpose of the Ohio “public records” law is to allow for the determination of the activities of public offices and their officers relative to the use and expenditure of public funds. In my view, this law was not enacted in order to “look in” on the private records of a foundation that has in good faith made a determination that it is necessary to privately maintain the names of its donors, either for the purpose of carrying out the expressed desire for confidentiality of the donors, or for the purpose of maintaining the competitive security of such donor lists.
I would hold these lists to be protected from disclosure, and would deny the writ.